DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claims 12-13 line 2 recites: “the e-cigarette battery” should be --the pack battery--
  Appropriate correction is required.
	(Note: Applicant is reminded to use the same terminology throughout the claim set in order to prevent from insufficient antecedent basis and confusing).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2; 4-6; and 12-15 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2014/0020697).
	As per claim 1: Liu discloses a pack 200 for holding and re-charging an e-cigarette 100, the pack 200 comprising: a pack battery 84; a body portion 81; a tube (see fig. 2; Para. [0029-0030]; wherein the case 200 comprises a case body for accommodating the at least one electronic cigarette 100) for 
(Note: Claim 1 as best under stood and can be rejected under reference Liu (US 2017/0027221) also).

	As per claims 2; 4; 6; 12-15: Liu discloses the pack 200, wherein the tube can accommodate a fully assembled e-cigarette 100 (see fig. 4); and wherein the pack 200 includes one or more lights for indicating a charge status of the pack battery 84 (see fig. 2, display unit 75); and wherein the pack 200 includes at least one light for indicating a charge status of an e-cigarette contained in the tube (see fig. 2; Para. [0035]; display unit 75); and wherein the pack 200 is configured to determine a charge status of the e-cigarette battery by monitoring an effective loading on a charging circuit of the re-charging system (see Para. [0035]; wherein The display unit 75 (such as U2 as shown in FIG. 7) is used to test, measure and display quantity of electricity of the first rechargeable battery 84, and comprises a display part (F-G) and a testing and measuring part (C-E). As shown in FIG. 7, the part C-E is used to test and measure the quantity of electricity of the first rechargeable battery 84 and the part F-G is used to display its result); and wherein the pack 200 is configured to determine a charge status of the e-cigarette battery by receiving a communication from the e-cigarette (wherein it is capable of displaying quantity of electricity of the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3; 5; 7-11; and 16-18 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0020697) in view of Alarcon et al. (US 2011/0265806).
As per claims 3; 5; 7-11: Liu discloses the pack 200, and the lid opening or closing. However, Liu does not explicitly disclose a switch which is activated by the lid opening or closing; and wherein the pack is configure to illuminate the one or more lights to indicate the charge status of the pack battery/e-cigarette when the lid is opened; and wherein the charge status is used to indicate a level of charge of the e-cigarette intermediate between empty and full; and wherein the charge status is used to indicate whether or not the e-cigarette battery is fully charged; and wherein the charge status is used to indicate whether or not the pack is currently charging the e-cigarette battery; and wherein the charge status is used to indicate an error condition.

In conclusion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a pack for holding and recharging an e-cigarette of Liu by having a switch which is activated by the lid opening or closing; and wherein the pack is configure to illuminate the one or more lights to indicate the charge status of the pack battery/e-cigarette when the lid is opened; and wherein the charge status is used to indicate a level of charge of the e-cigarette intermediate between empty and full; and wherein the charge status is used to indicate whether or not the e-cigarette battery is fully charged; and wherein the charge status is used to indicate whether or not the pack is currently charging the e-cigarette battery; and wherein the charge status is used to indicate an error condition as taught by Alarcon to further provide an user friendly/convenience device and a quick get to or re-charge the e-cigarette as needed; and to indicate the level of power supply to the user to acknowledge of the pack battery as well as the e-cigarette; and to further determine the device up to date to the user before each use with confidence and enjoyable.

As per claims 16-18: Liu discloses the pack 200. However, Liu does not further disclose a temperature sensor for measuring temperature and a control system for detecting over-heating of the pack or the e-cigarette if a temperature measured by the temperature sensor is above a threshold temperature; and wherein the pack is configured to detect whether an e-cigarette is located in the tube; 
Alarcon discloses a pack 200 for holding and recharging an e-cigarette 100; and further comprising a temperature sensor for measuring temperature and a control system for detecting overheating of the pack or the e-cigarette if a temperature measured by the temperature sensor is above a threshold temperature (see Para. [0060]); wherein to produce a more consistent unit-to-unit heating temperature, the integrated sensor/controller circuit may measure a resistance of the heater and adjust heating parameters (e.g., an input current level, heating duration, voltage level, and/or the like) accordingly. Also, the heating temperature of the heater may change while the heater is turned on); and wherein the pack 200 includes to detect whether an e- cigarette is located in the tube: and wherein the pack is configured to re-charge the e-cigarette upon detecting that the e-cigarette is located in the tube and the lid is closed (see Para. [0073]); wherein opening and closing the lid may be detected by the lid switch. Also, the controller may detect the battery charge level of the battery in the pack and the battery in the ESD when the ESD is connected to the pack) to further provide the user all the update before each use and the convenience of indicate/notify the user the status of the pack as well as the cigarette to enhance the device as best to the very competitive market out there.
In conclusion, , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a pack for holding and recharging an e-cigarette of Liu by having a temperature sensor for measuring temperature and a control system for detecting over-heating of the pack or the e-cigarette if a temperature measured by the temperature sensor is above a threshold temperature; and wherein the pack is configured to detect whether an e-cigarette is located in the tube; and wherein the pack is configured to re-charge the e- cigarette upon detecting that the e-cigarette is located in the tube and the lid is closed as taught by Alarcon to further provide the user all the update before each use and the convenience of indicate/notify the user the status of the pack as well as the cigarette to enhance the device as best to the very competitive market out there.

Response to Arguments


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831